[omn-11302017ex1011001.jpg]
EXHIBIT 10.11 1 [Performance Period] PERFORMANCE SHARES AGREEMENT This
[Performance Period] PERFORMANCE SHARES AGREEMENT (this “Agreement”) is made and
entered into as of [month, day, year] between OMNOVA Solutions Inc., an Ohio
corporation (the “Company”), and [executive name] (“Executive”). WHEREAS, under
the terms of the OMNOVA Solutions Inc. 2017 Equity Incentive Plan as in effect
on the date hereof (the “Plan”), the Company is authorized to issue performance
shares. NOW, THEREFORE, in consideration of the premises and the mutual
covenants set forth in this Agreement and for other good and valuable
consideration, the parties hereto agree as follows: 1. Grant of Target
Performance Shares. Subject to the terms of this Agreement and the Plan, the
Executive is hereby granted a target number of Performance Shares as set forth
on Exhibit 1, which is attached to and forms a part of this Agreement. Each
Performance Share represents the right to receive one common share, par value
$0.10 per share, of the Company (each, a “Common Share”), subject to
satisfaction of Management Objectives and the terms and conditions set forth in
this Agreement and the Plan. The Performance Shares shall be credited to a
separate account maintained for the Executive on the books and records of the
Company (the “Account”). All amounts credited to the Account shall continue for
all purposes to be part of the general assets of the Company. 2. Performance
Period. For purposes of this Agreement, the term “Performance Period” shall be
the period commencing on December 1, [year] and ending on November 30, [year].
3. Management Objectives. (a) The number of Performance Shares the Executive
will actually earn for the Performance Period (up to the maximum number of
Performance Shares specified on Exhibit 1) will be determined by the level of
achievement against the Management Objectives specified on Exhibit 1. All
determinations as to whether the Management Objectives have been achieved, the
number of Performance Shares earned by the Executive, and all other matters
related to this Section 3 shall be made by the Committee in its sole discretion.
(b) Promptly following completion of the Performance Period, the Committee will
confirm in writing (a) whether, and to what extent, the Management Objectives
for the Performance Period have been achieved, and (b) the number of Performance
Shares that the Executive has earned, if any. 4. Vesting. (a) Ordinary Vesting.
The Performance Shares are subject to forfeiture until they vest. Except as
otherwise provided herein, the Performance Shares will vest and become
nonforfeitable on the date the Committee certifies the achievement of the
Management Objectives in accordance with Section 3 (the “Vesting Date”). The
number of Performance Shares that vest and become payable under this Agreement
shall be determined by the Committee based on the level of achievement of the
Management Objectives set forth in Exhibit 1 and shall be rounded to the nearest
whole Performance Share. (b) Separation from Service due to Death, Disability or
Retirement. If Executive experiences a Separation from Service from the Company
by reason of his or her death, Disability, or Retirement, then (1) if the
Performance Period for the Performance Shares has been completed, then such
shares shall vest on the Vesting Date set forth in Section 4(a) or (2) if the
Performance Period for the Performance Shares has not been completed, the
Performance



--------------------------------------------------------------------------------



 
[omn-11302017ex1011002.jpg]
EXHIBIT 10.11 2 Shares will vest on the Vesting Date as provided for in Section
4, based upon actual achievement of the Management Objectives during the
applicable Performance Period, provided that any payment or distribution of
Performance Shares shall be prorated in proportion to the amount of the
Performance Period that had actually been completed at the time of the
Participant’s Separation from Service due to death, Disability or Retirement.
(c) Change in Control Vesting. i. Failure to Receive a Replacement Award. If,
prior to or in connection with the Change in Control, Executive does not receive
a Replacement Award in exchange for his or her Performance Shares, then the
Vesting Date of the Performance Shares shall be deemed to be the date and time
that is immediately prior to the Change in Control, any Management Objectives
shall be deemed to have been satisfied at the target level, and such Performance
Shares shall be, or shall be deemed to have, settled as of the date and time
that is immediately prior to the Change in Control. Any Replacement Award
granted to Executive shall be deemed a complete and full substitution for, and
shall be accepted in full satisfaction of, the Performance Shares. ii.
Separation from Service Following Change in Control. If Executive has received
as Replacement Award prior to or in connection with a Change in Control and,
following the Change in Control, Executive terminates his or her employment for
Good Reason, or Employee is involuntarily terminated for reasons other than for
Cause, in either case within twenty four (24) months of the Change in Control,
then the Vesting Date of the Replacement Awards shall be deemed to be the date
of such termination, any Management Objectives shall be deemed to have been
satisfied at the target level, and such Replacement Awards shall be settled
promptly settled in the manner specified in Section 5, below. (d) Other
Separations from Service. If Executive’s employment by the Company terminates
other than as provided for in Sections 4(b) or 4(c) above, then the Performance
Shares will be forfeited and cancelled as of such date. Notwithstanding the
foregoing, by a majority vote, the Committee shall have the right, in its sole
discretion, to waive the forfeiture of all or any portion of such Performance
Shares subject to such terms as it deems appropriate. 5. Restrictions. Subject
to any exceptions set forth in this Agreement or the Plan, until such time as
the Performance Shares are settled in accordance with Section 5, neither the
Performance Shares nor any rights relating thereto may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Executive.
Any attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Performance Shares or the rights relating thereto shall be wholly
ineffective and, if any such attempt is made, the Performance Shares will be
forfeited by the Executive and all of the Executive’s rights to such units shall
immediately terminate without any payment or consideration by the Company. 6.
Shareholder Rights. The Executive shall not have any rights of a shareholder
with respect to the Common Shares underlying the Performance Shares unless and
until the Performance Shares vest and are settled by the issuance of such Common
Shares. Upon and following the settlement of the Performance Shares, the
Executive shall be the record owner of the Common Shares issued in satisfaction
of the Performance Shares unless and until such shares are sold or otherwise
disposed of by Executive, and as record owner Executive shall be entitled to all
rights of a shareholder of the Company (including voting rights). 7. Automatic
Dividend Reinvestment. If, prior to the settlement date, the Company declares a
cash or stock dividend on its Common Shares, then, on the payment date of the
dividend, the Account



--------------------------------------------------------------------------------



 
[omn-11302017ex1011003.jpg]
EXHIBIT 10.11 3 shall be credited with dividend equivalents in an amount equal
to the dividends that would have been paid to Executive if Executive had held an
amount of Common Shares equal to the target number of Performance Shares on such
payment date. The dividend equivalents credited to the Executive’s Account will
be deemed to be reinvested in additional Performance Shares (rounded to the
nearest whole share) and will be subject to the same terms and conditions as the
Performance Shares to which they are attributable and shall vest or be forfeited
at the same time as the Performance Shares to which they are attributable. Such
additional Restricted Share Units shall also be credited with additional
Performance Shares as any further dividends are declared. 8. Adjustments. If any
change is made to the outstanding Common Shares or the capital structure of the
Company the Restricted Share Units shall be adjusted or terminated to the extent
contemplated by Section 11 of the Plan. 9. Settlement. Except as otherwise
provided in this Agreement, payment in settlement of Performance Shares earned
in accordance with the provisions of Section 3 will be delivered [in Common
Shares / in cash-equivalent value] as soon as practicable after the end of the
Performance Period but in no event later than two and one-half months following
the conclusion of such Performance Period; provided, however, that prior to
payment, the Committee has completed the confirmations required under Section
1(b) (the date on which such settlement occurs, the “Settlement Date”). 10.
Beneficiary Designation. Executive may designate any beneficiary or
beneficiaries (contingently or successively) to whom Performance Shares are to
be paid if Executive dies during the Performance Period (or prior to receiving
the payment of any Performance Shares earned for a Performance Period completed
prior to his death), and may at any time revoke or change any such designation.
Absent such designation, any payment due to Executive under this Agreement upon
Executive’s death will be payable to Executive’s estate. The designation of a
Beneficiary will be effective only when Executive has delivered a completed
Designation of Beneficiary form to the Company’s Secretary. A successive
designation of Beneficiary will revoke a prior designation. 11. Withholding of
Taxes. Any taxes that the Company determines are required to be withheld upon
settlement of the Performance Shares will be satisfied by the Company
withholding from the Common Shares deliverable to Executive an aggregate number
of Common Shares having a value equal to Executive’s tax withholding obligation
(based on the Market Value per Share on the Settlement Date). To the extent that
the amount of such taxes exceeds the value of the Common Shares to be delivered
under this Agreement (or such taxes are required to be withheld at any time
other than the Settlement Date), then the Company shall have the right in its
sole discretion to (a) require Executive to pay or provide for payment of the
required tax withholding, or (b) deduct the required tax withholding from any
other compensation payable in cash to Executive.] 12. Defined Terms. Capitalized
terms used, but not defined, herein, shall have the meetings provided to them in
the Plan. 13. Disputes and Conflicts. The Committee shall have the authority to
determine all disputes and controversies concerning the interpretation of this
Agreement. All determinations and decisions made in good faith by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Committee made in good faith shall be final, conclusive and binding on all
persons. In the event of any conflict between this Agreement and the Plan, the
terms of the Plan shall control. 14. Notices. All written notices and
communications directed to the Company pursuant to this Agreement must be
addressed to OMNOVA Solutions Inc., 25435 Harvard Road, Beachwood, Ohio 44122;
Attention: Corporate Secretary. All communications directed to Executive
pursuant to this Agreement will be mailed to the Executive’s current address as
recorded on the payroll records of the Company.



--------------------------------------------------------------------------------



 
[omn-11302017ex1011004.jpg]
EXHIBIT 10.11 4 15. Governing Law. To the extent not preempted by federal law,
this Agreement will be governed by and interpreted in accordance with the laws
of the State of Ohio. 16. Section 409A. This Agreement is intended to comply
with Section 409A of the Code or an exemption thereunder and shall be construed
and interpreted in a manner that is consistent with the requirements for
avoiding additional taxes or penalties under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this agreement comply with Section 409A of
the Code and in no event shall the Company be liable hereunder for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Executive on account of non-compliance with Section 409A of the Code.
[Remainder of page intentionally left blank; signature page follows.]



--------------------------------------------------------------------------------



 
[omn-11302017ex1011005.jpg]
EXHIBIT 10.11 [Signature Page to Performance Shares Agreement] IN WITNESS
WHEREOF, this Agreement has been executed by a duly authorized officer of the
Company and by the Executive as of the date first set forth above. OMNOVA
Solutions Inc. By:__________________________ Frank P. Esposito Assistant General
Counsel & Corporate Secretary Agreed to and accepted:
__________________________________ [Executive full name] Sign and return one
copy by [date] to OMNOVA Solutions Inc., 25435 Harvard Road, Beachwood, Ohio
44122; Attention: Corporate Secretary.



--------------------------------------------------------------------------------



 
[omn-11302017ex1011006.jpg]
EXHIBIT 10.11 EXHIBIT 1 [Performance Period] MANAGEMENT OBJECTIVES 1. Purpose.
This exhibit sets forth the Management Objectives that will be applied to
determine the amount of Performances Shares to be received by the executive, if
any, under the terms of the Agreement. This Exhibit 1 is incorporated into and
forms a part of the Agreement. 2. Management Objectives and Calculation of
Earned Performance Shares. The Management Objectives, and their respective
weightings for purposes of determining the number of Performance Shares payable,
are as follows: Performance Measure Weight Threshold Target Maximum [Special
explanations for any performance goals] With respect to each Performance
Measure, no performance shares will be earned for performance below the
threshold objective, while no additional performance shares will be granted for
above-maximum performance (and such above-maximum performance will earn the
maximum number of performance shares). Performance between each level (e.g.,
between threshold and target, or target and maximum) will be interpolated to
determine the number of Performance Shares earned for each Performance Measure.
The number of shares earned for each Performance Measure will then be multiplied
by its respective weight, and the sum of the weighted, earned Performance Shares
will be the final number of Performance Shares earned by the Executive. 3.
Performance Shares. The number of Performance Shares that can be earned by the
Executive shall be determined in reference to the number of Performance Shares
set forth in the below schedule: Threshold Target Maximum



--------------------------------------------------------------------------------



 